 


110 HR 589 IH: Get Real Incentives to Drive Plug-in Act
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 589 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Inslee (for himself, Mr. Delahunt, Mr. Hall of New York, Mr. Cleaver, Mr. Honda, Ms. Kaptur, Mr. Hinchey, Mr. Gilchrest, Mr. Klein of Florida, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Science and Technology, and in addition to the Committees on Ways and Means and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To promote the development and use of plug-in hybrid electric vehicles, and for other purposes. 
 

1.Short titleThis Act may be cited as the Get Real Incentives to Drive Plug-in Act. 
2.DefinitionFor purposes of this Act, the term plug-in hybrid electric vehicle means an on-road or nonroad vehicle that is propelled by an internal combustion engine or heat engine using— 
(1)any combustible fuel; 
(2)an on-board, rechargeable storage device; and 
(3)a means of using an off-board source of electricity. 
3.Research and development grants 
(a)In generalThe Secretary of Transportation shall establish a program to make grants to owners of domestic motor vehicle manufacturing or production facilities for research and development on plug-in hybrid electric vehicles. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for carrying out this section $500,000,000 for the period encompassing fiscal years 2008 through 2012. 
4.Pilot projectThe Secretary of Transportation shall establish a pilot project to determine how best to integrate plug-in hybrid electric vehicles into the electric power grid and into the overall transportation infrastructure. 
5.Test siteThe Secretary of Transportation shall establish a test site for the advancement of battery technologies for plug-in hybrid electric vehicles, to be modeled after the Department of Transportation’s NHTSA Vehicle Research and Test Center in Ohio. 
6.PlanNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation, in collaboration with the Secretary of Energy, shall transmit to Congress a plan for the introduction and implementation of a plug-in hybrid electric vehicle support infrastructure. 
7.Plug-in hybrid motor vehicle tax credit 
(a)In GeneralSection 30B of the Internal Revenue Code of 1986 is amended by redesignating subsections (i) and (j) as subsections (j) and (k), respectively, and by inserting after subsection (h) the following new subsection: 
 
(i)New Plug-in Hybrid Motor Vehicle Credit 
(1)In generalFor purposes of subsection (a), the new plug-in hybrid motor vehicle credit determined under this subsection with respect to a new qualified plug-in hybrid motor vehicle placed in service by the taxpayer during the taxable year is $3,000, if such vehicle is a new qualified plug-in hybrid motor vehicle with a gross vehicle weight rating of not more than 8,500 pounds. 
(2)New qualified plug-in hybrid motor vehicleFor purposes of this subsection, the term new qualified plug-in hybrid motor vehicle means a motor vehicle— 
(A)which is propelled by an internal combustion engine or heat engine using— 
(i)any combustible fuel, 
(ii)an on-board, rechargeable storage device, and 
(iii)a means of using an off-board source of electricity, 
(B)which, in the case of a passenger automobile or light truck, has received on or after the date of the enactment of this section a certificate that such vehicle meets or exceeds the Bin 5 Tier II emission level established in regulations prescribed by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act for that make and model year vehicle, 
(C)the original use of which commences with the taxpayer, 
(D)which is acquired for use or lease by the taxpayer and not for resale, and 
(E)which is made by a manufacturer.. 
(b)Conforming Amendments 
(1)Section 30B(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by adding at the end the following new paragraph: 
 
(5)the new plug-in hybrid motor vehicle credit determined under subsection (i).. 
(2)Section 30B(k)(2) of such Code, as redesignated by subsection (a), is amended by striking or and inserting a comma and by inserting , or a new qualified plug-in hybrid motor vehicle (as described in subsection (i)(2)) after subsection (d)(2)(A)). 
(c)Effective DateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
8.Requirement regarding purchase of motor vehicles by executive agencies 
(a)In GeneralAt least 10 percent of the motor vehicles purchased by an Executive agency in any fiscal year shall be comprised of plug-in hybrid electric vehicles. 
(b)DefinitionsIn this section: 
(1)The term Executive agency has the meaning given that term in section 105 of title 5, United States Code, but also includes Amtrak, the Smithsonian Institution, and the United States Postal Service. 
(2)The term motor vehicle has the meaning given that term in section 102(7) of title 40, United States Code. 
(c)Pro-Rated Applicability in Year of EnactmentIn the fiscal year in which this Act is enacted, the requirement in subsection (a) shall only apply with respect to motor vehicles purchased after the date of the enactment of this Act in such fiscal year. 
 
